                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Michael Damian Glenn Blocker,          )      C/A No.: 1:18-3316-JMC-SVH
 #321825,                               )
                                        )
                    Plaintiff,          )
                                        )
         vs.                            )
                                        )
 S.C.D.P.P.P.S.; Larry Patton, Jr.;     )
 Kershaw Correctional Inst.;            )        ORDER AND NOTICE
 A/W Cannin; A/W Ford; Major            )
 Smith; Capt. Davies; Capt.             )
 Goodwen; Nurse Broche; Nurse           )
 Black; Caseworker Rague;               )
 Manning C.I.; Officer Igin; and        )
 Capt. Branell, all in their            )
 individual capacities,                 )
                                        )
                    Defendants.         )
                                        )


        Michael Damian Glenn Blocker (“Plaintiff”), proceeding pro se and in

forma pauperis, filed this complaint alleging a violation of his constitutional

rights by the South Carolina Department of Probation, Parole, and Pardon

Services (“SCDPPPS”), Larry Patton, Jr. (“Patton”), Kershaw Correctional

Institution (“KCI”), Assistant Warden Cannin (“Cannin”), Assistant Warden

Ford,    Major   Smith,   Captain     Davies   (“Davies”),   Captain   Goodwen

(“Goodwen”), Nurse Broche (“Broche”), Nurse Black (“Black”), Caseworker

Rague (“Rague”), Manning Correctional Institution (“MCI”), Officer Igin, and

Captain Branell. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and
Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to

review such complaints for relief and submit findings and recommendations

to the district judge.

I.     Factual and Procedural Background

       Plaintiff claims he received parole on October 17, 2018, but because

Patton failed to process his paperwork, he is being held against his will. [ECF

No. 1 at 4–5]. Plaintiff states that after he fell in the law library on November

16, 2018, he was taken to medical and given a shot, but was never

transported to the hospital to be checked. Id. at 5. Plaintiff alleges he was

placed in a wheelchair and escorted to the control holding cell where he

remained for three days without a bed. Id. at 5–6.

       Plaintiff sues Broche related to a tooth that he pulled himself. Id. at 6.

Plaintiff alleges Rague failed to move him after he made parole from a unit

with inmates serving life or maximum sentences. Id. Plaintiff claims he has

had problems breathing and pain in his side since he was taken to the

hospital on March 12, 2018, and alleges he has not been given adequate pain

medication. Id. Plaintiff claims he requested medical care on December 5, but

his request was denied. Id. Plaintiff seeks monetary damages and injunctive

relief. Id.

II.    Discussion

       A.     Standard of Review

                                       2
      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

                                       3
currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

            1.    Eleventh Amendment Immunity

       The Eleventh Amendment bars suits by citizens against non-

consenting states brought either in state or federal court. See Alden v. Maine,

527 U.S. 706, 712‒13 (1999); Seminole Tribe of Florida v. Florida, 517 U.S.

44, 54 (1996). Such immunity extends to arms of the state, including a state’s

agencies, instrumentalities, and employees. See Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 71 (1989). The Eleventh Amendment also bars this

court from granting injunctive relief against the state or its agencies. See

Alabama v. Pugh, 438 U.S. 781 (1978); Seminole Tribe of Florida, 517 U.S. at

58. While sovereign immunity does not bar suit where a state has given

consent to be sued, or where Congress abrogates the sovereign immunity of a

state, neither of those exceptions applies in the instant case. See Quern v.

Jordan, 440 U.S. 332, 343 (1979) (holding that Congress has not abrogated

the states’ sovereign immunity under § 1983); see also S.C. Code Ann. § 15-

78-20(e) (stating that South Carolina has not consented to suit in federal

district court). As a state agency, SCDPPPS is immune from Plaintiff’s claims

for damages under 42 U.S.C. § 1983. The undersigned recommends

SCDPPPS be summarily dismissed.

                                        4
            2.    Improper Defendants

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed

by a person acting under the color of state law. West v. Atkins, 487 U.S. 42,

48 (1988). It is well-settled that only “persons” may act under color of state

law, and, therefore, a defendant in a § 1983 action must qualify as a “person.”

See Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 690 (1978). Courts have held

that inanimate objects such as buildings, facilities, and grounds are not

considered a person and do not act under color of state law. See Nelson v.

Lexington Cnty. Det. Ctr., No. 8:10-2988-JMC, 2011 WL 2066551, at *1

(D.S.C. May 26, 2011) (finding that the plaintiff failed to establish that the

Lexington County Detention Center, “as a building and not a person, is

amenable to suit under § 1983”). In this case, Plaintiff names as defendants

KCI and MCI, facilities primarily used to house inmates serving state

sentences. Because KCI and MCI are not persons amenable to suit under §

1983, these defendants should be summarily dismissed.

            3.    Insufficient Factual Allegations

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although the court must liberally construe a pro se complaint, the United

                                      5
States Supreme Court has made it clear that a plaintiff must do more than

make conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S.

662, 677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as

true, to state a claim that is plausible on its face, and the reviewing court

need only accept as true the complaint’s factual allegations, not its legal

conclusions. Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s complaint does not contain any factual allegations regarding

Ford, Smith, Black, Igin, and Branell, and insufficient factual allegations of

constitutional wrongdoing or discriminatory actions attributable to Goodwen,

Cannin, Davies, Broche, Rague, and Patton. See Leer v. Murphy, 844 F.2d

628 (9th Cir. 1988) (noting “[s]weeping conclusory allegations against a

prison official will not suffice”; an inmate must set forth specific facts as to

each individual defendant’s participation). Accordingly, Plaintiff’s civil rights

claims against these defendants should be summarily dismissed.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by December 27, 2018, along with any appropriate

service documents. Plaintiff is reminded that an amended complaint replaces

the original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

                                       6
amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Plaintiff files

an amended complaint, the undersigned will conduct screening of the

amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an

amended complaint or fails to cure the deficiencies identified above, the

undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.

      IT IS SO ORDERED.



December 13, 2018                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        7
